           Case 2:20-cv-00710-APG-VCF Document 45 Filed 06/15/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                         ***

4

5     ANGELA V. SMITH,
                                                            Case No.: 2:20-cv-00710-APG-VCF
6                          Plaintiff,
                                                            REFERRAL TO PRO BONO PROGRAM
7     vs.
      ANDREW SAUL, Acting Commissioner of
8     Security,
9                           Defendant.

10          This case is referred to the Pro Bono Program ("Program") adopted in General Order 2017-07 for
11   the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
12   appointed as pro bono counsel for Angela V. Smith. The scope of appointment will be for all purposes
13   through the conclusion of trial. By referring this case to the Program, the Court is not expressing an
14   opinion as to the merits of the case. Accordingly,
15          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
16   of counsel for the purposes identified herein.
17          IT IS FURTHER ORDERED that the Clerk forwards this order to the Pro Bono Liaison.
18          DATED this 15th day of June 2021.
19

20
                                                            ______________________________________
21                                                          Cam Ferenbach
                                                            United States Magistrate Judge
22

23

24

25
